Citation Nr: 0528947	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  98-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a chronic low back disorder, including 
scoliosis of the lumbar spine, claimed as due to aggravation 
during Naval service from April 1977 to March 1985.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, and again from April 1977 to March 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  The 
Board considered this appeal three times previously and 
remanded each time for additional development and 
consideration by the RO.  The appeal is properly returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board denied entitlement to service connection for a 
low back disorder, including scoliosis of the lumbar spine, 
due to aggravation in Naval service from April 1977 to March 
1985 in a December 1991 decision.  The veteran requested 
reconsideration and in June 1992, the Board denied the motion 
for reconsideration; the veteran was advised of his appellate 
rights, but did not appeal.  

3.  Evidence submitted since the time of the Board's December 
1991 decision denying service connection for a low back 
disorder bears directly upon the issue at hand, is not 
duplicative or cumulative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran entered his period of active Naval service in 
April 1977 with mild scoliosis of the lumbar and thoracic 
spine and his left leg was one inch shorter than his right 
leg as a consequence of a childhood illness.

5.  The severity of the veteran's preexisting back disorder 
did not increase during service or as a consequence of the 
veteran's period of active Naval service from April 1977 to 
March 1985.

6.  Degenerative arthritis of the low back did not begin 
during service or within one year of discharge from service.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a low back disorder, to include 
scoliosis of the lumbar spine, due to aggravation in Naval 
service from April 1977 to March 1985, is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).
 
2.  The claim of entitlement to service connection for a low 
back disorder, to include scoliosis of the lumbar spine, due 
to aggravation in Naval service from April 1977 to March 
1985, is reopened.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
2002).

3.  A chronic low back disorder, including scoliosis of the 
lumbar spine, was not incurred in or aggravated by active 
Naval service from April 1977 to March 1985, nor is a chronic 
low back disorder presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was provided with the exact language of 38 C.F.R. Section 
3.159 in the July 2005 Supplemental Statement of the Case.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini, supra, that a VCAA notice, 
as required by 38 U.S.C. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made long before the 
VCAA was enacted.  Fortunately, the Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board finds that the veteran was not prejudiced by 
the post-decision notice as he was given sufficient time to 
identify and/or supply pertinent evidence.  Specifically, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, the 
Board finds that it is not prejudicial error to decide this 
appeal at this time.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing physical examinations, obtaining specific medical 
opinions as to the etiology of his back disability, and 
affording the veteran the opportunity to give testimony 
before the Board.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  As 
such, the Board finds that this appeal is ready for appellate 
consideration.

II.  New and Material Evidence

In December 1991, the Board denied service connection for a 
chronic low back disorder due to aggravation during the 
veteran's tour of Naval service, finding that there was no 
evidence of increased disability due to service from 1977 to 
1985.  The veteran was notified of his appellate rights and 
elected to request reconsideration; his motion for 
reconsideration was denied by the Board in June 1992, but he 
did not appeal the Board's decision.  Thus, the Board's 
decision became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The veteran requested that his claim be reopened in May 1997.  
The Board notes that the RO in this case reopened the 
veteran's claim by specifically finding in its March 2003 
Supplemental Statement of the Case that newly submitted 
medical evidence was both new and material.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in December 1991.  In short, the Board finds 
that the VA   medical opinion obtained in July 2004, which is 
more fully discussed below, is both new and material because 
it was not before the Board in December 1991 and it speaks 
directly to the issue of etiology of the veteran's current 
back disability.  As such, the evidence bears directly and 
substantially upon the specific matter here under 
consideration, is not cumulative, and when considered in 
connection with the evidence already of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim of 
entitlement to service connection for a low back disorder due 
to aggravation in Naval service from April 1977 to March 1985 
is reopened.

III.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding 
an aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  See 38 C.F.R. § 3.306(b).

The evidence shows that the veteran currently has 
degenerative arthritis in his low back.  Therefore, because 
arthritis is a chronic disease under 38 C.F.R. Section 
3.309(a) for which presumptive service connection is allowed, 
the Board has also considered entitlement to service 
connection under 38 C.F.R. Section 3.307(a)(3).  
Specifically, the evidence must show that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service in order for the 
presumption to apply.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
last discharged from service in March 1985, the evidence must 
show that a chronic disease manifest to a degree of ten 
percent by March 1986, in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The evidence of record shows that the veteran underwent a 
pre-induction physical examination in April 1970 and 
indicated that he had back problems and a leg length 
deformity.  He submitted letters from two physicians 
reflecting that he experienced impaired coordination as a 
result of childhood measles, encephalitis, and a period of 
partial paralysis.  The veteran, however, was found fit for 
duty upon examination.
Upon discharge examination in October 1972, the veteran noted 
that he was in good health and the examiner noted scoliosis 
and exaggerated lordosis as defects.

The veteran entered his period of Naval service in April 1977 
and there were no additional defects noted upon entrance 
examination.  Muscle strain without trauma was noted in his 
service medical records in October 1977 and again in June 
1980; a soft tissue injury, bruise to the coccyx and low back 
strain were noted after a slip and fall in August 1981.  
There were no other complaints of back pain and/or injury 
during the veteran's period of service and he was discharged 
in March 1985.

The veteran testified that he slipped and bruised his coccyx 
during his Navy service, that he experienced cramping in his 
back after that injury that was similar to the problems he 
had experienced since he was a child.  He stated that he was 
treated at VA medical centers after discharge from service 
and was diagnosed as having arthritis in his back in 1992.  
The veteran testified that he did not take much pain 
medication because it irritated his stomach and that he also 
sought private treatment.

The veteran submitted a statement from a private orthopedic 
and rehabilitation specialist in January 1990 reflecting the 
opinion that chronic lumbar strain aggravated the veteran's 
preexisting scoliosis and that it was, "undoubtedly on a 
service connected basis."  This statement includes a 
recitation of the veteran's history, including only general 
statements with respect to periods of service and post-
service employment.  There is no indication that the private 
physician reviewed service medical records or post-service 
treatment records that include notations of incidents such as 
a slip-and-fall injury to the back in January 1989.

Treatment records have been obtained from various VA medical 
centers and they reflect that the veteran has required 
periodic treatment for chronic back pain due to spinal 
deformity over the years since his discharge from the Navy in 
1985.  The veteran has also been found to have degenerative 
joint disease of the lumbar spine, but the treatment records 
do not include an opinion as to etiology other than to note 
the spinal deformity and childhood illness that caused the 
leg length discrepancy.

In September 2002, the veteran underwent VA examination.  The 
examiner reviewed the claims folder, including radiology 
reports since 1985, and noted that there was evidence of mild 
degenerative joint changes in the lumbosacral, thoracic and 
cervical spine.  Upon examination, the veteran had a normal 
range of motion in the lumbosacral spine, very mild scoliosis 
to the left, spasm and tenderness of the lumbosacral muscles, 
and the left leg was found to be one inch shorter than the 
right leg.  The examiner diagnosed mild degenerative joint 
disease of the lumbar spine and mild lumbosacral scoliosis of 
no significance.  The examiner reviewed the file again in 
July 2004 and opined that it was not at all likely that the 
in-service injury in 1981 aggravated the veteran's 
preexisting lumbar scoliosis and that the veteran's 
lumbosacral scoliosis was not related to his service.

Another VA examiner reviewed the veteran's claims folder in 
February 2003 and opined that the veteran's childhood illness 
had caused his leg length discrepancy, that the diagnosed 
scoliosis developed as a result of the leg length 
discrepancy, and that the veteran's back disability was not 
accelerated by the time he spent on active duty, but rather 
it had progressed with age.

Given the evidence as outlined above, the Board finds that 
the veteran entered his second period of service in April 
1977 with scoliosis of the lumbar and thoracic spine and that 
the severity of his preexisting back disorder did not 
increase during service or as a consequence of his period of 
active service from April 1977 to March 1985 nor is his 
degenerative arthritis presumed to have been incurred during 
his period of service ending in March 1985.  Specifically, 
there is no medical evidence of a worsening of the veteran's 
preexisting back disorder beyond the natural progression of 
the disease and no suggestion whatsoever that degenerative 
arthritis began during service or within one year of 
discharge from service.  The veteran, himself, testified that 
arthritis was diagnosed in 1992 and the medical evidence does 
not show otherwise.  

Although the veteran submitted a statement from a private 
orthopedist reflecting that chronic lumbar strain aggravated 
the veteran's preexisting scoliosis and that it was 
"undoubtedly" service-related, the Board does not find that 
this opinion can be given much weight as it is not as well-
informed as the opinions of the VA medical professionals of 
record.  Specifically, there is no evidence that the private 
physician reviewed the veteran's treatment records, that he 
considered actual in-service and/or post-service back 
injuries, or that he even knows the VA definition of 
"service-connected" to be able to make the legal 
determination that a disability should, in fact, be service-
connected.  Thus, the Board finds that the private 
physician's opinion is based solely upon the history as 
related by the veteran and the Board is not bound to accept 
such an opinion.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).  Consequently, the private opinion is simply weighed 
as one piece of evidence and the Board has given more weight 
to the opinion of the VA examiner who fully considered the 
veteran's history of injuries by reviewing the service 
medical records as well as post-service treatment records and 
the claims folder.

Accordingly, the Board finds that although the veteran had a 
back disability upon entering active duty in April 1977, the 
evidence as a whole does not reflect that the veteran 
experienced an increase in disability during service.  Absent 
a substantiated medical finding that the veteran either 
incurred a back injury during his active service or 
experienced an increase in severity in his preexisting back 
disability, the Board must deny the veteran's claim of 
entitlement to service connection for a back disability due 
to his period of active service from April 1977 to March 
1985.


ORDER

Service connection for a low back disorder, including lumbar 
scoliosis, claimed as due to his period of active service 
from April 1977 to March 1985, is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


